DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraphs [0014]-[0019], [0021] and [0022], reference number 112 is mentioned, but fails to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both a speaker and a sensor in Figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the hand" in line 4.  There is insufficient antecedent basis for this limitation in the claim, given there is no mention of a hand in preceding claims 1 and 5.
Claim 8 recites the limitation "the hand" in line 4.  There is insufficient antecedent basis for this limitation in the claim, given there is no mention of a hand in preceding claims 1 and 7.
Claim 16 recites the limitation "the hand" in line 4.  There is insufficient antecedent basis for this limitation in the claim, given there is no mention of a hand in preceding claims 11 and 15.
Claim 18 recites the limitation "the hand" in line 4.  There is insufficient antecedent basis for this limitation in the claim, given there is no mention of a hand in preceding claims 11 and 17.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 11, 12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Ummy (US 2021/0210056).
In terms of claim 1, Ummy teaches a system comprising a plurality of sensors (see Figures 1a, 2a, 2d, and 6a), where each sensor detects a presence of an object within a predetermined distance, an audio speaker (i.e. music box, plays/outputs tones/sounds, see Abstract and paragraphs [0032], [0038], [0039] and [0049]), a processor (see paragraphs [0030], [0036], [0038], and [0047]), electrically connected tot eh sensors and the speaker, and a computer-readable storage medium (see paragraph [0030]) having instructions stored which, when executed by the processor, cause the processor to perform operations comprising: receiving, from the sensors, an object detection signal, indicating a location of the object with respect to the sensors (see paragraphs [0038], [0039] and [0047]), generating an audio output signal based on the location of the object, and generating an audible output by transmitting the audio output signal (see paragraphs [0038], [0039], [0047] and [0049]).
As for claim 2, Ummy teaches the sensors as motion or ultrasonic sensors (see references cited above).
As for claim 5, Ummy teaches the audio output varies in pitch based on the location of the object (see paragraphs [0047]).
As for claims 6 and 9, Ummy teaches the object as a hand and further teaches identifying, based on the object detection signal, an orientation (i.e. position, distance, etc.) of the hand with respect the sensors (see references cited above), and modifying a volume (see paragraph [0048], indicating pitch/volume distance choice).
As for claims 7 and 8, Ummy again teaches volume and pitch based on location/orientation (see references cited above, in particular, paragraphs [0047], and  [0048], indicating pitch/volume distance choice).
In terms of claim 11, Ummy teaches the similar elements as discussed above in claim 1, and further teaches the presence of a light , and generating an optical output (see references cited above, in particular, Figure 1a, and paragraphs [0033]-[0039]).
As for claims 12 and 15-19, Ummy again teaches the similar elements as discussed above in claims 2 and 5-9 (see references cited above).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9-12, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Monsarrat-Chanon (US 2017/0337911).
In terms of claim 1, Monsarrat-Chanon teaches a system comprising a plurality of sensors (12), detecting an object within a predetermined distance of the sensor, an audio speaker (i.e. sound generating unit (16)), a processor (14), a computer readable storage medium having instructions (see paragraph [0056]), causing the processor to perform: receiving an object detection signal indicating a location of the object, generating an audio output signal based on said location and generating an audible output from the speaker by transmitting the audio output signal (see Figures 1-3C). (See also paragraphs [0010], [0013], [0019]-[0021], [0026], [0028], [0062]-[0064], [0066], [0069], [0070], [0077]-[0079], [0087], [0091]-[0093], [0101], [0107], [0118], [0119], [0122]-[0125], [0139]-[0144], [0147]-[0150], [0156],  and [0160]).
As for claim 2, Monsarrat-Chanon teaches the sensors as infrared sensors (see references cited above).
As for claim 5, Monsarrat-Chanon teaches the audible output varying in pitch based on the location of the object (i.e. pitch wheel configuration (see paragraphs [0079] and [0092]).
As for claim 9, Monsarrat-Chanon teaches the detected object as fingers on a hand of a user (see paragraphs [0063] and [0139]).
As for claim 10, Monsarrat-Chanon teaches a housing containing the previously discussed components and a housing top coupled to the housing (see Figure 12), wherein the housing top is rounded and the sensors are arranged at an angle (see Figure 12 and paragraph [0156]).
In terms of claim 11, Monsarrat-Chanon teaches the similar elements as discussed above in claim 1, and further teaches the presence of an indicator light, and generating an optical output (see references cited above, in particular, paragraphs [0087] and [0089]).
As for claims 12, 15, 19 and 20, Monsarrat-Chanon again teaches the similar elements as discussed above in claims 2, 5, 9 and 10 (see references cited above).

At least claims 1 and 11 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Gurner et al. (5,459,312) (see Figures 3-8).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over either Ummy or Monsarrat-Chanon, in view of the US patent application publications to Peterson (US 2014/0251116) and Boillot (US 2008/0048878), US patents to Gurner (5,459,312), Lyren et al. (9,591,427) and Liu (10,274,758), and that which is well known in the art.
Ummy teaches that laser sensors are common in the art, but more expensive then ultrasonic sensors (see paragraph [0006]), while Peterson teaches the use of both laser and photo sensors (see paragraphs [0020] and [0024]). These references show that eh use of such sensors is well known in the art, and dependent upon user preference and intended function of the device. Gurner also teaches the use of photo sensors, while Boillot, Lyren et al. and Liu teach the commonality of laser sensors. Therefore, implementing different known sensors would have been obvious to one of ordinary skill in the art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/14/2022